MEMORANDUM **
Alan Pardofigueroa appeals from the district court’s judgment and 27-month sentence imposed following his guilty-plea *626conviction to Conspiracy, in violation of 18 U.S.C. § 371, Fraud and Misuse of Documents, in violation of 18 U.S.C. § 1546(a), and False Statements, in violation of 18 U.S.C. § 1001. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Pardofigueroa contends that the district court erred by applying a preponderance of the evidence standard, rather than the beyond a reasonable doubt standard, when determining whether the factual predicate for a sentencing enhancement had been met. This contention is foreclosed by United States v. Kilby, 443 F.3d 1135, 1143 (9th Cir.2006) (holding that under the advisory guidelines, a district court should resolve factual disputes at sentencing by applying the preponderance of the evidence standard).
Pardofigueroa also contends that the district court plainly erred by imposing a condition of supervised release that required him to report to his probation officer within 72 hours of re-entering the United States because such a condition violates his Fifth Amendment right against self-incrimination. This contention is foreclosed by United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir.2006) (holding that a condition of supervised release that requires a defendant to report to his probation officer upon re-entry to the United States does not violate the defendant’s Fifth Amendment right against self-incrimination).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.